DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Application 20160267357) in view of Maison et al. (U.S. Patent Application 20210232814).

In regards to claim 1, Smith teaches a method for optical character recognition of text and information on a curved surface [e.g. a method for identifying text in the label and determining associations of identified text and types of information on a medication package, 0010], comprising: 
activating an image capture device [e.g. executing an application on the client device to capture a set of images, 0035-0036]; 
scanning of the surface using the image capture device in order to acquire a plurality of scans of sections of the surface [e.g. The client device captures the set of images of a label on a medication package such as a pill bottle. The medication package surface is curved, 0035-0036, 0061]; 
performing OCR [e.g. using optical character recognition, 0053]; 
Smith does not explicitly teach
performing OCR on the plurality of scans (emphasis added); 
separating the OCRed content into layers for each of the plurality of scans; 
merging the separated layers into single layers; and merging the single layers into an image.
However, Maison teaches
performing OCR on the plurality of scans [Fig. 6, 7; e.g. First pass text recognition is performed on each of the scanned images, 0052-0053, 0057, also see 0037]; 
separating the OCRed content into layers for each of the plurality of scans [Fig. 6, 7; e.g. character segmentation is performed on the first pass text recognition results to output recognized characters, 0055-0057]; 
merging the separated layers into single layers; and merging the single layers into an image [Fig. 6, 7; e.g. The output of the recognized characters is further processed to form words or numbers by stringing or grouping characters. Thereafter, the resulting text and metadata are merged in a document level fusion to output a single set of text and metadata, 0056-0058].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Smith’s method with the features of
performing OCR on the plurality of scans; 
separating the OCRed content into layers for each of the plurality of scans; 
merging the separated layers into single layers; and merging the single layers into an image
in the same conventional manner as taught by Maison because Maison provides a method for utilizing multiple images interactively captured with the user's guidance to efficiently recognize text having increased accuracy [0002].

In regards to claim 2, Smith teaches the method of claim 1, further comprising identifying a template associated with the image [Fig. 5; e.g. determines a template that matches the reconstructed label, 0054], and extracting the text and information from the image based on the identified template [e.g. one or more types of information for the identified text are identified based on a template associated with the reconstructed label, 0055].

In regards to claim 3, Smith teaches the method of claim 2, wherein the curved surface is part of a pill bottle [e.g. curvature of the pill bottle, 0061] and the templates are pill bottle label templates [e.g. Template that matches the reconstructed label would be the pill bottle, 0027, 0031, 0054, 0061].

In regards to claim 4, Smith teaches the method of claim 3, further comprising storing the text and information in the form of a virtual label [e.g. storing the identified text and associated one or more types of information in the reconstructed label, 0055-0056].

In regards to claim 5, Smith teaches the method of claim 4, further comprising retrieving the virtual label and presenting the virtual label to a user via a user interface [Fig. 7; e.g. receive confirmation of review of the identified text and associated types of information of the reconstructed label and presenting the reviewed identified text and associated types of information of the reconstructed label to the user on a interface, 0057, 0061].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Application 20160267357) in view of Maison et al. (U.S. Patent Application 20210232814) as applied to claim 5 above, and further in view of Jain et al. (U.S. Patent Application 20190228854).

In regards to claim 6, Smith as modified by Maison does not explicitly teach the method of claim 5, further comprising presenting, via the user interface an AR interactive experience to interact with the user and provide information about the virtual label.
However, Jain teaches the method of claim 5, further comprising presenting, via the user interface an AR interactive experience to interact with the user and provide information about the virtual label [Fig. 3A, 3B; e.g. displaying the recommendations as a separate listing 24, either apart from or superimposed upon an image of nutrition label within an augmented reality environment, 0021-0022, 0032].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Smith’s method and the teachings of Maison with the features of presenting, via the user interface an AR interactive experience to interact with the user and provide information about the virtual label in the same conventional manner as taught by Jain because Jain provides a method for quickly helping the user to select a labeled item by displaying only relevant information on the label [0002-0004, 0007].

Allowable Subject Matter






Claims 7-10 are allowed over the prior art.

In regards to claim 7, the claim recites similar limitations as claims 1, 2, and 4, but in addition to the following limitations:
conversational artificial intelligence (AI) for real-time verbal question and answer interactions with a user regarding at least some of: medications, drug schedules, general health and wellbeing, contraindications, and capture patient input on medication use and effectiveness related to the virtual label; and 
computer vision via the image capture device to quickly and accurately recognize a patient's pill with every dose taken and validating the medication based thereon.
Furthermore, the prior art of record teaches the similar limitations as claims 1, 2, and 4 (please see rejections to claims 1, 2, and 4 above) BUT fails to teach or suggest
conversational artificial intelligence (AI) for real-time verbal question and answer interactions with a user regarding at least some of: medications, drug schedules, general health and wellbeing, contraindications, and capture patient input on medication use and effectiveness related to the virtual label; and 
computer vision via the image capture device to quickly and accurately recognize a patient's pill with every dose taken and validating the medication based thereon.
Therefore, claim 7 is allowed over the prior art.

In regards to claims 8-10, the claims depend on claim 7.  Therefore, the claims are allowable for at least the same reason as claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612